Citation Nr: 0104680	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-29 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
fracture to the right wrist, hand, and middle finger.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in part, denied service connection for 
residuals of a fracture to the right wrist, right hand, and 
right middle finger; a low back disorder, and skin rash.  The 
RO also denied reopening the claim for service connection for 
hypertension.

In an October 2000 supplemental statement of the case, the RO 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for hypertension 
and denied the claim.  As further discussed below, the Board 
is required to consider the threshold issue of finality prior 
to any consideration on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection was denied for hypertension in an 
August 1992 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

2.  The evidence received since the August 1992 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for hypertension, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Competent evidence of a current disability related to 
residuals of a fracture to the right wrist, hand, and middle 
finger is not of record.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 (2000).

2.  The evidence received since the August 1992 rating 
decision, which denied service connection for hypertension, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Residuals of a fracture to the right wrist, hand, and 
middle finger disorder was not incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in November 1962, the 
veteran fell on his right wrist.  The examiner noted that it 
was tender over the carpal bones.  X-rays of the right wrist 
showed no bony abnormality.

A March 1963 treatment record shows the veteran reported his 
hand had gotten caught in the meat grinder.  The examiner 
noted that there was a laceration across the nail.  There was 
no specification as to which hand the veteran had injured.

A March 1963 x-ray report demonstrates the left third finger 
showed a chip fracture of the tip of the ungual tuft.

In a July 1976 report of medical history completed by the 
veteran, he stated "no" to ever having or having now high 
or low blood pressure and broken bones.

A May 1979 treatment record shows the veteran complained of 
pain in the left wrist.  He denied trauma, to include a 
history of trauma.  The examiner entered a diagnosis of "? 
tendonitis/arthralgia."

A February 1982 report of medical examination shows that 
clinical evaluation of the veteran's upper extremities was 
normal.  His blood pressure was reported as 110/70.  In a 
report of medical history completed by the veteran at that 
time, he stated he did not know if he ever had or had now 
high or low blood pressure or broken bones.  The complaints 
he listed were not related to his right hand or his blood 
pressure.

The Board notes that the blood pressure readings in service 
have not been set forth in detail herein.  However, it is 
noted that only one diastolic reading was 90, and there is no 
diagnosis of hypertension shown in the service medical 
records.  

In a February 1986 statement received by the veteran, he 
stated he wanted service connection for his left hand and 
third finger because they had been caught in a meat grinder 
while in service and that it was difficult to hold or grasp 
objects.

A May 1986 VA examination report shows the veteran reported 
he lost the tip of his finger in a meat grinder.  He noted 
that weather tended to bother his finger, but he denied 
numbness.  The examiner stated that examination of the left 
hand showed a scar on the third finger.  X-rays taken of the 
left hand revealed no evidence of fracture, dislocation or 
other significant bony abnormalities.  The examiner entered a 
diagnosis of residuals of injury to the third left finger.  

In a May 1986 rating decision, the RO granted service 
connection for chip fracture with amputation tip of the 
middle left finger and assigned a noncompensable evaluation, 
effective August 15, 1985.

An April 1988 military medical facility record shows that the 
veteran's blood pressure was 141/101.  The examiner entered 
an assessment of "rule out" hypertension.

An October 1991 outpatient treatment report shows a finding 
of "elevated [blood pressure]."

In a February 1992 statement, the veteran requested service 
connection for hypertension, stating that he had problems 
with his blood pressure while on active duty.

A May 1992 VA examination report shows the veteran reported 
he was first diagnosed with hypertension in October 1991 at 
the VA outpatient treatment clinic.  He stated that prior to 
that time, his blood pressure was always "low" and that he 
had problems with dizziness and weakness.  The veteran 
reported that he had been told that his blood pressure could 
go from being low to being high.  The examiner noted that the 
veteran's hypertension was currently controlled.  The 
diagnosis entered was history of hypertension.

A June 1992 outpatient treatment report shows an assessment 
of low blood pressure.

In the August 1992 rating decision, the RO denied service 
connection for hypertension.  It stated that the veteran 
reported he had been first diagnosed with hypertension in 
October 1991 and that service connection was not warranted 
because it was not shown to have been incurred or aggravated 
in service and did not occur within one year following 
discharge from service.  The veteran was notified of this 
decision in October 1992, including his appeal rights.  He 
did not appeal the decision within one year of the October 
1992 letter, and it became final.  

December 1994 and January 1995 private medical records show 
the veteran was treated for his hypertension.  

In July 1996, the veteran submitted a petition to reopen the 
claim for service connection for hypertension and stated he 
had sustained trauma to his right wrist, hand, and middle 
finger in service.

A July 1996 VA outpatient treatment report shows the veteran 
had fallen and sustained a sprain to the right wrist.  The 
examiner stated that the range of motion of the right wrist 
was within normal limits.  A separate July 1996 treatment 
record shows a diagnosis of hypertension.

A December 1996 VA examination report shows the veteran 
reported he was repeatedly found to have an elevated blood 
pressure while in service and was always advised to take rest 
but no medication had been prescribed.  He stated he was 
currently being treated for hypertension.  

A July 1999 VA conference report shows the veteran stated 
that as to his claim for service connection for his right 
wrist/hand/finger, he fell in 1962 and injured his right 
wrist.  He stated he had an "ace wrap" for 30 days.  He 
added he fell in 1968 while in Vietnam and fractured his 
right wrist and hand.  He stated he was placed in Saigon 
General Hospital in July 1968 or August 1968 and used a brace 
for two weeks.  The veteran stated he injured his right wrist 
again in 1975, when he fell and hurt it.  He noted he did not 
receive treatment for it.  He stated he received treatment at 
the outpatient treatment clinic in 1988 in El Paso.  The 
veteran stated he had been diagnosed with arthritis of the 
right wrist.

As to his hypertension, the veteran stated that between 1978 
and 1980, his blood pressure readings were being recorded, 
but were not part of the service medical records.  He stated 
he had an episode of syncope in service, at which time he was 
told it was due to low blood pressure.

A July 2000 request shows that the VA examiner who conducted 
the December 1996 examination was asked to review the 
veteran's service medical records and address the veteran's 
contention that he was treated for his blood pressure in 
service.  The examiner stated that he had reviewed the 
veteran's claims file and found that hypertension had not 
been documented in service.

VA outpatient treatment reports dated from 1995 to the 
present show treatment for hypertension.

In December 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he injured 
his right finger and wrist when he was grinding meat and 
slipped and fell and the meat grinder took the tip of his 
bone off of his finger.  The veteran pointed to his right 
middle finger when he stated this.  He stated that this 
occurred in 1962.  The veteran stated he did not have any 
problems after that because he was constantly on Motrin for 
other problems and did not feel any pain related to this 
incident.  As to his hypertension, the veteran stated he 
began having problems with his blood pressure in 1968 and was 
treated for such in Germany.  The veteran's spouse stated 
that the reason the service medical records did not show 
hypertension was that the veteran had collapsed in their 
house and he was taken to the dispensary.  The veteran and 
his spouse asserted that the veteran's blood pressure kept 
going from high to low in service.

II.  Criteria

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board notes that although the RO has considered the claim 
for service connection for hypertension on a de novo basis, 
the Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The Board must address the question of new and 
material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett, 83 F.3d 
at 1383; Butler, 9 Vet. App. at 171 (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett, 
83 F.3d at 1383; Hickson v. West, 11 Vet. App. 374, 377 
(1998).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis or hypertension may be granted on a presumptive 
basis if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently-enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's petition to reopen the claim for service connection 
for hypertension and the claim for service connection for 
residuals of a fracture to the right wrist, hand, and middle 
finger.  VA has made efforts to obtain the evidence that the 
veteran has alleged would assist in these claims.  
Specifically, the veteran had stated he received treatment 
from the outpatient treatment clinics in Albuquerque, New 
Mexico, and El Paso, Texas.  The RO obtained any records that 
were still available.  Additionally, the veteran stated that 
he had blood pressure readings that were recorded in service 
but were not part of his service medical records and that he 
had been treated for his fracture of the right wrist at 
Saigon General Hospital.  The RO attempted to get additional 
service medical records, to which it was told that all 
records had been sent. 

The veteran has not alleged that there are any additional 
medical records related to his petition to reopen the claim 
for service connection for hypertension or the claim for 
service connection for residuals of a fracture to the right 
wrist, hand, and middle finger that VA has not already 
obtained, nor did the veteran submit any additional evidence 
subsequent to his December 2000 hearing.  

The RO had the veteran undergo a VA examination, which 
addressed his claim for hypertension, and sought a medical 
opinion related to whether the veteran was treated in service 
for hypertension.  Although the RO did not have the veteran 
examined for his claim for service connection for residuals 
of a fracture to the right wrist, hand, and middle finger, 
there is no duty to have him examined, as he has not brought 
forth evidence of a current disability related to residuals 
of a fracture to the right wrist, hand, and middle finger.  
See Veterans Claims Assistance Act of 2000 (examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision).

The Board finds that all facts have been developed to the 
extent possible.

Because the Board is remanding the claims for service 
connection for a low back disorder and skin rash, it need not 
address whether VA has met its duty to assist as to those 
claims, and the purpose of the remand will be to meet such 
duty.

IV.  Analysis

A.  New and Material

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the August 1992 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for hypertension.  See 
38 C.F.R. § 3.156(a).  The reasons for this determination are 
explained below.

Initially, as to the records which address disabilities, 
other than hypertension, those records are not relevant to 
the issue at hand and cannot constitute new and material 
evidence as to the claim for service connection for 
hypertension.  See id.

At the time of the August 1992 rating decision, the evidence 
of record had shown that the veteran was diagnosed with 
hypertension in 1991.  The RO determined that service 
connection was not warranted for hypertension, as it was not 
shown in service or within one year following the veteran's 
discharge from service.  Therefore there was a lack of 
evidence of both service incurrence, to include incurrence 
during the presumption period, and a nexus between the post 
service diagnosis of hypertension and service.

Since the August 1992 rating decision, the veteran has not 
brought forth any evidence that shows hypertension in 
service, manifestations of such to a compensable degree 
within one year following service, or competent medical 
evidence of a nexus between the post service diagnosis of 
hypertension and service.  The evidence submitted establishes 
only that the veteran continues to be treated for 
hypertension.  The ultimate issue in this case is medical in 
nature, and no medical evidence has been submitted that 
relates the diagnosis of hypertension to the veteran's 
service in any way.  Therefore, the evidence submitted since 
the August 1992 rating decision is either cumulative or 
redundant of that which had been previously of record or is 
not relevant to the veteran's claim that hypertension was 
incurred in service, and thus cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).

The Board notes that the RO obtained a medical opinion in 
July 2000 regarding the presence of hypertension during 
service.  The medical examiner, who reviewed the veteran's 
claims file, found that the service medical records did not 
document the presence of hypertension during service.  This 
evidence is not in favor of the veteran's claim, and as such, 
cannot be considered new and material evidence.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable 
evidence does not "trigger a reopening").  

To the extent that the veteran and his spouse contend that 
the veteran's hypertension is due to service, their 
statements and testimony cannot be deemed new and material 
for two reasons.  First, the veteran asserted such argument 
at the time of his 1992 claim and thus his contentions are 
simply cumulative of evidence which was previously of record 
and thus are not new and material.  38 C.F.R. § 3.156(a); see 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Second, the 
veteran and his spouse are lay people and cannot speculate on 
medical issues involving the etiology of a disability, see 
Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for 
hypertension, and the petition to reopen such claim is 
denied.




B.  Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of a fracture 
to the right wrist, hand, and middle finger.  The veteran has 
alleged he sustained several injuries to his right wrist, 
hand, and middle finger while in service, which he is 
competent to assert.  However, the Board has determined that 
the veteran's allegations of inservice injuries with current 
residual disability are not credible.  Specifically, the 
veteran's report of the injury or injuries to his right 
hand/wrist in service is not consistent.  He asserted 
numerous falls when he had a conference with the RO in July 
1999.  He stated he injured his right wrist in 1962, 1968, 
and 1975.  There was no report that he injured the right 
wrist/hand in a meat grinder.  At the December 2000 Board 
hearing, however, the veteran reported only the incident 
related to his hand getting stuck in the meat grinder, which 
he stated was the cause of his current right hand/wrist 
disability.  Therefore, the veteran's recitation of 
incurrence has varied.

Additionally, in any event, the veteran has been granted 
service connection already for an injury he incurred as a 
result of a "meat grinder" accident.  Specifically, he has 
been granted service connection for a chip fracture with 
amputation of the tip of the middle left finger.  When the 
veteran filed for service connection for such disability, he 
stated that his left hand and middle finger became stuck in a 
meat grinder.  The service treatment records that relate to 
this injury do not state which hand was involved, but x-rays 
at that time were taken of the left hand, and an amputation 
involving the left hand was noted.  The Board finds the 
veteran's recent allegations of having incurred a disability 
related to his right wrist/hand in service are not credible 
at this point in time or substantiated by objective 
contemporaneous records.

Regardless, the veteran's claim for service connection for 
residuals of a fracture to the right wrist, hand, and middle 
finger fails because he has not brought forth evidence of a 
current disability related to an injury or injuries he 
sustained in service.  Service connection is warranted for a 
"disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. § 1110; see also 38 C.F.R. § 
3.303(a) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service. . . .").  Therefore, 
without competent evidence of a current "disability," 
service connection cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board is aware that a July 1996 VA outpatient treatment 
report shows a diagnosis of right wrist sprain; however, such 
diagnosis is clearly based on a fall the veteran sustained at 
that time.  The Board will not construe that as a current 
disability possibly related to service.  The veteran's 
separation examination showed no diagnosis related to the 
veteran's right wrist/hand, and there are no medical records 
between the time the veteran got out of service in 1982 and 
1996 that show any complaints related to his right 
hand/wrist.

Additionally, the veteran reported he had been diagnosed with 
arthritis of the right wrist.  The Board has thoroughly 
reviewed the evidence of record and finds no evidence of such 
diagnosis.

Although the veteran has claimed that he has residuals of a 
fracture to the right wrist, hand, and middle finger, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for residuals of a fracture to the right 
wrist, hand, and middle finger, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence not having been received, the claim 
for service connection for hypertension is not reopened.

Entitlement to service connection for residuals of a fracture 
to the right wrist, hand, and right middle finger is denied.


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim and expanded its duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of a 
diagnosis of degenerative joint disease of the lumbar spine.  
Additionally, he has attributed it to service.  Also, there 
is insufficient medical evidence to make a decision on this 
claim.  Thus, the Board finds that the evidence of record 
establishes that a VA examination, to include a medical 
opinion with rationale, is necessary to make a decision on 
the claim.

In a December 2000 personal hearing, the veteran raised the 
possibility of his back disorder being due to his service-
connected residuals of a right knee injury with traumatic 
arthritis.  The U.S. Court of Appeals for the Federal Circuit 
held in Schroeder v. West, that "once a veteran has properly 
made out a well-grounded claim for a current disability . . . 
[VA's] duty to assist pursuant to section 5107(a) 
. . . attaches to the investigation of all possible . . . 
causes of that current disability".  Schroeder, 212 F.3d 1265 
(Fed. Cir. 2000).  Accordingly, all appropriate action must 
be undertaken with regard to this matter. 

Additionally, the Board notes that at the December 2000 Board 
hearing, the veteran testified that he was scheduled to be 
seen at the Ear, Nose, and Throat clinic related to his claim 
for skin rash that same month.  The Board finds that the RO 
should associate that treatment record, and any subsequent 
treatment records that relate to his claim for service 
connection for a skin rash, with the claims file, as VA has 
been put on notice of the existence of a VA record(s) that 
is/are relevant to an issue on appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder and skin rash.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports, to 
include the December 2000 treatment 
report at the Ear, Nose, and Throat 
clinic and any subsequent treatment 
records related to the veteran's claim 
for service connection for a skin 
disorder.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of his low back disorder.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the claims file, to include the 
veteran's service medical records, and 
examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any low back disability found, 
including degenerative joint disease of 
the lumbar spine, was incurred in service 
or manifested to a compensable degree 
within one year following the veteran's 
discharge from service.  Additionally, 
the examiner should indicate whether the 
veteran's low back disability is causally 
related to service-connected disability 
or if any service-connected disability 
aggravates the low back disability.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include providing the veteran with an 
examination if evidence of a current skin 
disorder is shown.  The Board notes that 
the veteran is already service connected 
for residuals of a papule of the left 
posterior pharynx.  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for skin rash and a 
low back disorder on direct and secondary 
bases.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 



